DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1 – 11, drawn to a method for blending food products, classified in B01F3/0811.
Group II. Claims 12 – 20, drawn to an apparatus for blending food products, classified in A47J43/0716.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as mixing non-food related ingredients like paints or cosmetic compounds. Additionally, the apparatus as claimed can be used to practice another and materially different process such as to dissolve solid in a liquid, rather than creating an emulsion as required by the claimed process. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different

The inventions require a different field of search (e.g., searching different
classes/subclasses or electronic resources, or employing different search strategies or search
queries)..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Leah Raddatz (Reg. No. 78987) on October 27th a provisional election was made without traverse to prosecute the invention of Group II, claims 12 – 20. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1 – 11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al. (US 2017/0172348 A1) and in view of Deliens (EP 2135535 A1) (Espacenet English Translation of Specification Provided).
Regarding claims 12 – 20, the claims make clear that the claim limitations recited after claim clauses such as “for” and “configured to” are not required elements of the claimed structure, but instead items with which the claimed structure could be used during an intended operation. However, for purposes of compact prosecution, these intended use limitations are addressed where appropriate. 
Regarding claim 12, Vu teaches a system for blending food products (100; [0056]; Fig. 3) comprises:
a cup plate (300):
configured to pivot about a pivot axis (see [0081]; Fig. 11, 12) between an upright position (302) and a blend position (304, 422);
defining a cup bore (320, 300); see [0079]) offset from the pivot axis (see [0081]; Fig. 11, 12) and configured to receive a cup (120) containing food products; and
defining a lower seat (322; see [0195]) around the cup bore and configured to support a lip of the cup (1028, see [0083] stating “the container platform 300 can also define a protrusion extending from the receiving face and extending around the through-bore to elevate the rim of a container 120”); and 
a blend plate (420):
configured to pivot about the pivot axis (see [0087]; Fig. 11, 12) between a closed position (424) and the blend position (304, 422);
comprising a blender blade (440) facing the cup bore (320) when the blend plate (420) and the cup plate (300) occupy the blend position (304, 422) (see [0087] – [0088]; Fig. 11, 12); and 

a cup elevator (340) (it is to noted that Vu teaches the cup elevator, 340 having the capability of being in an extended and retracted position as disclosed in [0084]):
approximately concentric (see Fig. 3 showing lifting mechanism, 340 sharing or having the same center as the cup bore, 320, 300) with the cup bore (320, 300) when the cup plate (300) occupies the upright position (302; Fig. 11, 12);
extending through the cup bore (320, 300) to receive the cup in an extended position; (see [0083] – [0084]) and 
retracting below the cup bore to locate the lip of the cup (1028) on the lower seat of the cup plate in the retracted position (Fig. 1A, 3; see end of [0083]); and 
a blender actuator (460, 800; [0107]) configured to rotate the blender blade (440) (see [0104] – [0107]);
a cup plate actuator (500, see [0122]) configured to apply a first torque ([0124] stating “…the platform actuator 500 can apply a torque…” and see end of [0126]) to the cup plate (300) to drive the cup plate from the upright position (302) to the blend position (304, 422) during a first transition period; (see last two sentences of [0126] and Fig. 11) and 
a blend plate actuator (800, 500) configured to:
drive the blend plate from the blend position to the closed position in response to the cup elevator seating the lip of the cup (1028) on the lower seat (322) of the cup plate (see Fig. 12, long arrow from S400 showing the blend position, 304, 422 driven to S420 showing the closed position, 424; [0126] – [0128]); and 
apply a static clamping torque ([0124] stating “…the blade actuator 800 can apply a torque…”) to the blend plate (420) against the cup plate actuator to seal the lower seat of the cup plate (see [0083]) and the upper seat of the blend plate (428) against the lip 
However, Vu fails to explicitly teach the static clamping torque ([0124] stating “…the blade actuator 800 can apply a torque…”) of the blend blade actuator (800, 500) being less than the first torque ([0124] stating “…the platform actuator 500 can apply a torque…” and see end of [0126]) of the cup plate actuator (500). Deliens teaches a mixing apparatus, wherein a static clamping torque is less than a first dynamic torque (see [0020]). Vu and Deliens are considered analogous art as they both teach mixing/blending apparatuses. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blend plate actuator and the cup plate actuator of the food processing system as taught by Vu to incorporate teachings of Deliens to provide the static clamping torque of the blend blade actuator (800, 500) being less than the first torque of the cup plate actuator (500). Doing so would be advantageous because the manipulation of applied torques as taught by Deliens aids in preventing the frothing/foaming tool from being blocked (see [0010] and [0020]). Additionally, this arrangement allows for a simple and economical design (see [0022]). 
Regarding claim 13, as held in Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 
Regarding claim 14, Vu teaches a system for blending food products (100; [0056]; Fig. 3):
wherein the cup bore (320) comprises a circular cup bore exhibiting a first diameter between a maximal diameter and a minimal diameter of the lip of the cup; (see [0083]; Fig. 22)

wherein the lower seat (322) is configured to receive and retain an underside of the lip of the cup (1028) with a base of the cup extending below the cup plate (300) (see [0083]; see Fig. 22).
Regarding claim 15, Vu discloses the claimed invention except for a transfer subsystem comprising a set of robotic arms for loading/retrieving the cup (120) from the cup elevator (340) and for delivering the cup to a delivery window. It would have been obvious to one having ordinary skill in the art at the time of the claimed invention was made to employ a transfer subsystem comprising a set of robotic arms, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In reVenner, 120 USPQ 192.
Regarding claim 16, Vu teaches a system for blending food products (100; [0056]; Fig. 3): 
wherein the blend plate actuator (800, 500) is configured to drive the blend plate (420) from the blend position (304, 422) to the closed position (424) in response to the blender actuator deactivating the blender blade; and (see middle of Fig. 11)
wherein the cup plate actuator (500) is configured to apply the static clamping torque to the cup plate (300) against the blend plate actuator (500, 800) driving the blend plate (420) toward the closed position (424) (see [0124] stating “…the platform actuator 500 can apply a torque…” and see end of [0126]; Fig. 11, 12).
Regarding claim 17, Vu teaches a system for blending food products (100; [0056]; Fig. 3):
configured to activate the blender actuator (460, 800) to rotate the blender blade (440) to blend contents of the cup in response to the cup plate (300) occupying the blend position (304, 422) (see [0104 – 0107] and Fig. 11, 12); and
(it should be noted that Vu teaches the actuators (800, 500) having the capability of applying both static torque i.e. translation or reactive force and dynamic torque i.e. producing rotation, see end of [0126])
However, Vu fails to explicitly teach the dynamic clamping torque being greater than the static clamping torque. Deliens teaches a mixing apparatus, wherein a dynamic clamping torque is greater than a static torque (see [0020]). Vu and Deliens are considered analogous art as they both teach mixing/blending apparatuses. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cup plate actuator of the food processing system as taught by Vu to incorporate teachings of Deliens to provide the dynamic clamping torque being greater than the static clamping torque. Doing so would be advantageous because the manipulation of applied torques as taught by Deliens aids in preventing the frothing/foaming tool from being blocked (see [0010] and [0020]). Additionally, this arrangement allows for a simple and economical design (see [0022]). 
Regarding claim 18, Vu teaches a system for blending food products (100; [0056]; Fig. 3):
wherein the cup elevator (340) defines:
a cup platform (300) configured to receive and support a base of the cup (120) and inset from an internal wall of the cup bore (320) (Fig. 3, 22);
a set of nozzles (600; [0150] and [0152]) arranged on the cup platform ([0140] and [0141]) facing the blender blade (Fig. 3, 7) when the blend plate occupies the closed position (see end of [0137]) and configured to spray the blender blade and the blend plate with cleaning fluid in the closed position during a cleaning cycle ([0152] – [0153]); and

further comprising a basin (710):
extending below the cup elevator, the cup plate, and the blend plate (see Fig. 3);
configured to catch cleaning fluid and food products ([0121]); and
coupled to a pump configured to pump contents of the basin into an external receptacle (see end of [0121]).
Regarding claim 19, Vu teaches a system for blending food products (100; [0056]; Fig. 3):
further comprising a cleaning fluid supply fluidly coupled to the manifold ([0138] – [0139]); and
wherein the cleaning fluid supply comprises:
a reservoir configured to hold cleaning fluid (second sentence of [0138]); and
a pump fluidly coupled (see end of [0139] stating “…can additionally include passive and/or active valves (e.g., check valves, ball valves, etc.) that function to control fluid flow therethrough…” and “…fluidly connected to additive reservoirs…”) to the manifold and configured to displace cleaning fluid from the reservoir, into the manifold, and through the set of nozzles (see [0139]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vu et al. (US 2017/0172348 A1) in view of Deliens (EP 2135535 A1) (Espacenet English Translation of Specification Provided) as applied to claim 12 above, and further in view of Farrell (US 2005/0201198 A1) and Voss (US 5409311 A).
Regarding claim 20, Vu teaches a system for blending food products (100; [0056]; Fig. 3) with a cup elevator (340) and wherein the cup platform (320) sits in the retracted position offset below the base of the cup in the upright position ([0076]; Fig. 22) to enable the cup to seat in the cup bore (Fig. 3), but fails to explicitly teach the cup elevator defining:

a cup platform coupled to a distal end of the linear slide and configured to receive and support a base of the cup; and
wherein the cup platform:
defines a tapered bore configured to accept and center the base of the cup on the cup platform;
Farrell teaches a mixing/blending machine (100) having a cup elevator (20) defining: a linear slide (A1; [0017] defining an extensible axis approximately parallel (Fig. 1A) to the cup bore (16) when the cup plate occupies the upright position (Fig. 1A); and a cup platform (18) coupled to a distal end of the linear slide (Fig. 1A) and configured to receive and support a base of the cup; and wherein the cup platform (18): defines a tapered bore (16; Fig. 1A) configured to accept and center the base of the cup on the cup platform (Fig. 1A). Vu and Farrell are considered analogous art as they both teach mixing/blending apparatuses, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cup elevator of the food processing system as taught by Vu to incorporate teachings of Farrell to provide a cup elevator defining: a linear slide defining an extensible axis approximately parallel to the cup bore when the cup plate occupies the upright position; and a cup platform coupled to a distal end of the linear slide and configured to receive and support a base of the cup; and wherein the cup platform: defining a tapered bore configured to accept and center the base of the cup on the cup platform. Doing so would be advantageous for improving mixing efficiency by allowing the cup to be reciprocated up and down via the linear slide to allow a mixing blade to pass through the full contents of the cup more than one time ([0018] and [0027]).   

Voss teaches a set of vacuum ports (53, 55) fluidly coupled to a vacuum pump (60) (see Col. 8, lines 11 – 15, 32 – 46). The intended operation of configuring to draw a vacuum across a face of the cup platform and retain the base of the cup on the cup platform until the cup engages the lower seat in the upright position can be achieved as the structural limitations of a set of vacuum ports and a vacuum pump are taught by Voss. Vu and Voss are considered analogous art as they both teach mixing/blending apparatuses, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cup platform of the food processing system as taught by Vu to incorporate teachings of Voss to provide a cup platform defining a set of vacuum ports fluidly coupled to a vacuum pump and configured to draw a vacuum across a face of the cup platform and retain the base of the cup on the cup platform until the cup engages the lower seat in the upright position. Doing so would be advantageous for preventing small air bubbles from forming resulting in flaws on the paint surface (Col. 1, line 33 – 51). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Black (US 3505075 A) teaches a mixing apparatus for preparing a frozen slush beverage. 
Bernstein et al. (US 5253801 A) relates to the art of packaging and more particularly to a flanged tray and cover therefor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOOR F AHMAD/Examiner, Art Unit 1774        
                                                                                                                                                                                                /DAVID L SORKIN/Primary Examiner, Art Unit 1774